Title: From Thomas Jefferson to the Senate and the House of Representatives, 24 January 1803
From: Jefferson, Thomas
To: Congress


          
            Gentlemen of the Senate and
              of the House of Representatives.
          
          I transmit a report by the Superintendant of the city of Washington, on the affairs of the city committed to his care. by this you will percieve that the re-sales of lots prescribed by an act of the last session of Congress, did not produce a sufficiency to pay the debt to Maryland to which they were appropriated: and as it was evident that the sums necessary for the interest and instalments due to that state could not be produced by a sale of the other public lots, without an unwarrantable sacrifice of the property, the deficiencies were of necessity drawn from the treasury of the US. 
          The office of Surveyor for the city, created during the former establishment, being of indispensable necessity, it has been continued: and to that of the Superintendant, substituted instead of the board of Commissioners, at the last session of Congress, no salary was annexed by law. these offices being permanent, I have supposed it more agreeable to principle that their salaries should be fixed by the legislature, and therefore have assigned them none. their services to be compensated are from the 1st. day of June last. 
          The Marshal of the district of Columbia, has, as directed by law, caused a jail to be built in the city of Washington. I inclose his statements of the expences already incurred, and of what remains to be finished. the portion actually compleated has rendered the situation of the persons confined much more comfortable & secure than it has been heretofore.
          
            Th: Jefferson Jan. 24. 1803.
          
        